El Juez Asociado Se. Wolf,
emitió la siguiente opi-nión.
El caso presente es una solicitud de excarcelación por medio de babeas corpus. A la petición se acompaña una copia certificada de la sentencia dictada por la Corte Municipal de Bayamón por la que se acredita que se acusó al peticionario de tener una casa de juegos pro-hibidos (delito castigado en el Artículo 300 del Código Penal) y se le declaró culpable de jugar á lo prohibi-do (delito previsto en el Artículo. 299), siendo conde-nado á pagar una multa de ciento cincuenta dollars ó noventa días de cárcel. Los hechos expresados en la petición no han sido negados en el informe del Alcaide. El peticionario alega que está detenido ilegalmente, en *133sustancia, por las razones que siguen: que después de lia-i ber sido convicto el peticionario otras personas fueron juzgadas del delito de jugar alo prohibido, y que todas-, á excepción de una fueron absueltas; que los hechos de es-te segundo juicio estaban tan íntimamente relacionados con los del juicio del peticionario que dicho segundo jui-cio demostró la inocencia del prisionero, toda vez que un hombre no podía ser convicto de jugar á lo prohibido consigo mismo. Sería suficiente decir, para contestar á es-ta, alegación, que hubo otra persona además convicta -del delito de jugar á lo prohibido. Sin embargo, para hacer esa afirmación sería necesario examinar directamente los procedimientos y la prueba desarrollada en el-juicio del prisionero, -así como también en el otro juicio,- lo que no puede hacerse por medio de -habeas corpus.
La tercera razón que alegó para mostrar qué- su deten-ción es ilegal es-que el mandamiento es defectuoso por que no expresa claramente el delito y carece de la firma del Secretario de la Corte Municipal. A menos que haya alguna prescripción legal-que exija que el Secretario cer-tifique todas las órdenes ó mandamientos expedidos por el Juez, no- hay nada que impida al mismo Juez certificar sus propias resoluciones, toda vez que el Juez tiene una amplia facultad de inspección y autoridad sobre dichas órdenes.
El segundo fundamento ó razón para que se excarcele al prisionero, considerado en relación con el tercero, es mucho más serio. Alega que la denuncia presentada contra él le ácusaba de tener en su casa una jugada á lo pro-hibido, mas la Corte Municipal de Bayamón le declaró culpable de jugar á lo prohibido. Muchos Tribunales han resuelto que cuando una. Corte inferior tiene jurisdic-ción sobre la persona del acusado y del delito ninguna otra. Corte .considerará los procedimientos de aquélla por medio de Habeas Corpus. Sin embargo, las resoluciones recientes sostienen que una sentencia'es nula cuando ipi *134Tribunal de competente jurisdicción excede sus faculta-des en un caso particular. Véase Ex Parte Lange 85 U. S. 176 que muestra la doctrina sentada. El delito de te-ner una casa en que se juegue á lo prohibido es completa-mente distinto del delito de jugar á lo prohibido, y si se acusa á una persona de la comisión de uno de estos deli-tos no hay ley alguna que autorice su convicción.legal de un delito completamente distinto, á excepción de lo pres-crito en el artículo 237 del Código de Enjuiciamiento Criminal, que en mi opinión, no es aplicable al presente caso.
Si la sentencia relatara simplemente el delito de que fue declarado culpable sería dudoso si un Juez tiene fa-cultad para examinar si la misma se ajusta á la denun-cia ; pero en este caso la misma sentencia muestra que al acusado se le imputó la comisión de un delito y se le de-claró convicto de otro.
Teniendo en cuenta todas las circunstancias que concu-rren en este caso me siento obligado á declarar que la sen-tencia dictada por la Corte Municipal de Bayamón es nu-la y el prisionero debe ser puesto en libertad.

Excarcelado.